I write separately to note my concurrence with both (a) the well-reasoned opinion of Judge Brogan that for reasons of public policy a building owner is not entitled to seek on common-lawgrounds indemnity from a contractor for a civil penalty imposed on the owner for violations of the Clean Air Act and (b) the *Page 280 
dissenting opinion of Judge Fain that the operation of the marketplace should allow indemnification on contract grounds
from a contractor that has agreed to indemnify the building owner. In the latter case, the owner has presumably paid a premium for that indemnity agreement and has every incentive to award the contract to a financially sound, and therefore more likely successful, contractor. By the same token, a contractor that offers indemnification to an owner has a greater incentive to perform the contract properly under the strictures of the Clean Air Act than if it were not held to account for both its own liability and the owner's liability.
The public policy behind the Clean Air Act would be even better served if contractual indemnification is allowed because of the added incentive for the owner to find a responsible contractor and the increased incentive for a contractor to do the job properly. Those incentives do not exist if the owner can obtain a common-law indemnity or the contractor is irresponsible financially or otherwise. Because I find no contractual indemnification provision in the record before us, affirmance is the proper decision.